 


109 HR 2736 IH: Clinical Social Work Medicare Equity Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2736 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Stark (for himself, Mr. Leach, Mr. Wexler, Mr. Waxman, Mr. Hinchey, Mr. McNulty, Ms. Bordallo, Mr. Abercrombie, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to permit direct payment under the Medicare Program for clinical social worker services provided to residents of skilled nursing facilities. 
 
 
1.Short titleThis Act may be cited as the Clinical Social Work Medicare Equity Act of 2005. 
2.Permitting direct payment under the medicare program for clinical social worker services provided to residents of skilled nursing facilities 
(a)In generalSection 1888(e)(2)(A)(ii) of the Social Security Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by inserting clinical social worker services, after qualified psychologist services,. 
(b)Conforming amendmentSection 1861(hh)(2) of such Act (42 U.S.C. 1395x(hh)(2)) is amended by striking and other than services furnished to an inpatient of a skilled nursing facility which the facility is required to provide as a requirement for participation. 
(c)Effective dateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2006. 
 
